DETAILED ACTION
This office action is responsive to application 16/904,266 filed on June 17, 2020.  Claims 1-15 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on June 17, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Consider claim 1 (lines 10 and 11), it is unclear what is meant by “configured to set a reference position the image sensor”.  As such claim 1 is deemed indefinite by the 
	This rejection may be overcome by amending claim 1 to instead recite “configured to set a reference position of the image sensor” or “configured to set a reference position for the image sensor”.  For prior art purposes, and in the interest of compact prosecution, the Examiner will interpret this recitation of claim 1 to read “configured to set a reference position of the image sensor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (JP2004-056581) in view of Kishi (JP2017-220811).  Citations of these documents included in this rejection refer to the English translations provided by the Examiner.

	Consider claim 1, Sakurai et al. teaches:
	A stabilization control apparatus (figure 4, page 22) comprising at least one processor (overall control unit, 7, paragraphs 0035 and 0038), wherein the at least one processor (7) functions as: 
	a mode setting unit configured to set one of a plurality of shooting modes including a first shooting mode and a second shooting mode (e.g. a wide-angle side shooting mode and a telephoto side shooting mode, paragraphs 0107 and 0099-0104); 
	a reference position setting unit configured to set a reference position of the image sensor (CCD, 5) when image stabilization is not performed (i.e. setting a “center position” of an image circle, paragraphs 0097-0104); and 
	a control unit configured to move the image sensor from the reference position (i.e. the centered position) in a plane perpendicular to an optical axis (i.e. in the X-Y plane) of an imaging optical system (photographic lens, 3), based on a shake (see paragraphs 0108, 0019 and 0065-0067)

	Sakurai et al. teaches that the size of the image circle changes depending upon focal length (e.g. changes between the wide-angle and telephoto focal lengths, paragraph 0097).
	However, Sakurai et al. does not explicitly teach that wherein a diagonal-line length of an available area of an image sensor in the first shooting mode is a first value, wherein the image sensor photoelectrically converts a subject image formed by an imaging optical system and outputs an image signal, and the diagonal-line length of the available area is a second value smaller than the first value in the second shooting mode.
	Kishi similarly teaches performing imaging with different image circles (see paragraphs 0010 and 0014).
	However, Kishi teaches that when performing the imaging with the different image circles, the sizes of the image circles of the lens may not match the image size of the image pickup element (see paragraphs 0011 and 0017).  Therefore, Kishi teaches that when a diagonal-line length of an available area of an image sensor (image pickup device, 11) in a first shooting mode (i.e. with a first size image circle) is a first value, wherein the image sensor (11) photoelectrically converts a subject image formed by an imaging optical system (lens, 2) and outputs an image signal, and the diagonal-line 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have diagonal lengths of an available area of an image sensor in the first shooting mode and second shooting mode taught by Sakurai et al. be different as taught by Kishi for the benefit of enabling capture of a good image without shading (Kishi, paragraph 0018) even when a size of the image circle of a lens and the image size of the image pickup element do not match (Kishi, paragraph 0007).

	Consider claim 2, and as applied to claim 1 above, Sakurai et al. further teaches that when the shooting mode set by the mode setting unit is changed from the second shooting mode to the first shooting mode, the reference position setting unit changes the reference position of the image sensor (The center position (i.e. reference position) differs depending upon the focal length of the photographic lens (3), paragraphs 0097 and 0107).

	Consider claim 3, and as applied to claim 1 above, Sakurai et al. further teaches that the at least one processor (7) further functions as: 


	Consider claim 4, and as applied to claim 3 above, Sakurai et al. further teaches that the reference position setting unit determines, based on the shooting mode set by the mode setting unit, whether or not to set the reference position based on the optical information of the imaging optical system (The reference position setting unit determines to set the reference position based on the optical information of the imaging optical system according to the set shooting mode (i.e. based on the focal length), paragraphs 0106-0108.).

	Consider claim 5, and as applied to claim 4 above, Sakurai et al. further teaches that the optical information of the imaging optical system includes information representing the optical axis of the imaging optical system (i.e. image circle size and center information acquired in the manner discussed in paragraphs 0099-0104), and wherein the reference position setting unit determines, based on the shooting mode set by the mode setting unit (i.e. based on the focal length), whether or not to set the reference position based on the information representing the optical axis (The reference position setting unit determines to set the reference position based on the optical 

	Consider claim 9, and as applied to claim 1 above, Sakurai et al. further teaches that the reference position setting unit sets a movement range of the image sensor (5) based on the shooting mode set by the mode setting unit (i.e. such that the image acquisition area always includes only the area in the image circle, paragraph 0068).

	Consider claim 10, and as applied to claim 1 above, Sakurai et al. does not explicitly teach the available area of the image sensor.
	Kishi teaches that the available area of the image sensor (11) is an area that is used to generate the image signal to be recorded (i.e. in the recording unit (17), see paragraphs 0023-0025).

	Consider claim 11, and as applied to claim 1 above, Sakurai et al. further teaches that the first shooting mode is a still image shooting mode (see “still image”, paragraph 0125), and the second shooting mode is a video shooting mode (see “moving image”, paragraph 0125).

	Consider claim 12, and as applied to claim 1 above, Sakurai et al. further teaches that the first shooting mode is a still image shooting mode and wherein the second shooting mode is a still image shooting mode (see “still image”, paragraph 0125).

	Kishi teaches that the first shooting mode records an image corresponding to a first area on the image sensor, the first area having a diagonal-line length that is the first value, and the second shooting mode records an image corresponding to a second area on the image sensor, the second area having a diagonal-line length that is the second value (The recording unit (17) changes the number of recording pixels to match the determined image size, paragraph 0025).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second shooting modes taught by Sakurai et al. record images having respectively different diagonal-line lengths as taught by Kishi for the benefit of reducing memory requirements when not all pixels of the image sensor are read out.

	Consider claim 13, Sakurai et al. teaches:
	An image capture apparatus (figure 4, page 22) comprising:
	an image sensor (CCD, 5) that photoelectrically converts a subject image (see paragraph 0017) formed by an imaging optical system (photographic lens, 3) and outputs an image signal (see paragraphs 0016 and 0017);

	a mode setting unit configured to set one of a plurality of shooting modes including a first shooting mode and a second shooting mode (e.g. a wide-angle side shooting mode and a telephoto side shooting mode, paragraphs 0107 and 0099-0104); 
	a reference position setting unit configured to set a reference position of the image sensor (CCD, 5) when image stabilization is not performed (i.e. setting a “center position” of an image circle, paragraphs 0097-0104); and 
	a control unit configured to move the image sensor from the reference position (i.e. the centered position) in a plane perpendicular to an optical axis (i.e. in the X-Y plane) of an imaging optical system (photographic lens, 3), based on a shake (see paragraphs 0108, 0019 and 0065-0067),
	wherein the reference position set by the reference position setting unit when the first shooting mode is set by the mode setting unit differs from the reference position set by the reference position setting unit when the second shooting mode is set by the mode setting unit (The center position (i.e. reference position) differs depending upon the focal length of the photographic lens (3), paragraphs 0097 and 0107); and
	an imaging control unit (overall control unit, 7) configured to control image capture by the image sensor (see paragraph 0035),
	wherein the imaging control unit (7) controls image capture by the image sensor (5) based on the shooting mode set by the mode setting unit (i.e. based upon the set focal length upon full depression of the shutter button, paragraphs 0106, 0108, 0065, 0067, 0068 and 0070).

	However, Sakurai et al. does not explicitly teach that wherein a diagonal-line length of an available area of an image sensor in the first shooting mode is a first value, and the diagonal-line length of the available area is a second value smaller than the first value in the second shooting mode.
	Kishi similarly teaches performing imaging with different image circles (see paragraphs 0010 and 0014).
	However, Kishi teaches that when performing the imaging with the different image circles, the sizes of the image circles of the lens may not match the image size of the image pickup element (see paragraphs 0011 and 0017).  Therefore, Kishi teaches that when a diagonal-line length of an available area of an image sensor (image pickup device, 11) in a first shooting mode (i.e. with a first size image circle) is a first value, wherein the image sensor (11) photoelectrically converts a subject image formed by an imaging optical system (lens, 2) and outputs an image signal, and the diagonal-line length of the available area is a second value smaller than the first value in a second shooting mode (i.e. with a second size image circle).  As detailed in paragraphs 0021-0023, the effective pixel area, and thus a diagonal-line length of an available area of an image sensor (11), is changed depending upon the size of the image circle of the lens (2, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have diagonal lengths of an 

	Consider claim 14, Sakurai teaches:
	An image capture apparatus (figure 4, page 22) comprising at least one processor or circuit (overall control unit, 7, paragraphs 0035 and 0038), wherein the at least one processor (7) functions as: 
	a setting unit configured to set a reference position based on information representing the size of an image circle of an optical system (photographic lens, 3) of an image sensor (CCD, 5) acquired by an acquisition unit (i.e. acquired in the manner discussed in paragraphs 0099-0104), the reference position being a position of the image sensor when image stabilization is not performed (i.e. setting a “center position” of an image circle, paragraphs 0097-0104); and 
	a control unit configured to move the image sensor from the reference position (i.e. centered position) based on a shake, in a plane perpendicular to an optical axis (i.e. in the X-Y plane) of the imaging optical system (see paragraphs 0108, 0019 and 0065-0067).
	Sakurai et al. teaches that the size of the image circle changes depending upon focal length (e.g. changes between the wide-angle and telephoto focal lengths, paragraph 0097).

	Kishi similarly teaches performing imaging with different image circles (see paragraphs 0010 and 0014).
	However, Kishi teaches that when performing the imaging with the different image circles, the sizes of the image circles of the lens may not match the image size of the image pickup element (see paragraphs 0011 and 0017).  Therefore, Kishi teaches that when a diagonal-line length of an available area of an image sensor (image pickup device, 11) in a first shooting mode (i.e. with a first size image circle) is a first value, wherein the image sensor (11) photoelectrically converts a subject image formed by an imaging optical system (lens, 2) and outputs an image signal, and the diagonal-line length of the available area is a second value smaller than the first value in a second shooting mode (i.e. with a second size image circle).  As detailed in paragraphs 0021-0023, the effective pixel area, and thus a diagonal-line length of an available area of an image sensor (11), is changed depending upon the size of the image circle of the lens (2, see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one processor taught by Sakurai et al. function as an acquisition unit configured to acquire 
	
	Claim 15 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon remedying the 35 USC 112(b) rejection in the manner suggested by the Examiner.

	Consider claim 6, the prior art of record does not teach nor reasonably suggest that the reference position setting unit determines, based on information of the available area of the image sensor and the information representing the optical axis of the imaging optical system, whether or not to set the reference position based on the information representing the optical axis, in combination with the other elements recited in parent claims 1 and 3-5 above.



	Consider claim 8, the prior art of record does not explicitly teach that the reference position setting unit sets the reference position so that a distance between a position of the optical axis based on the optical information of the imaging optical system and the reference position becomes shorter when a difference between the diagonal-line length of the available area of the image sensor and a diameter of an image circle of the imaging optical system is smaller than or equal to a threshold than when the difference between the diagonal-line length of the available area of the image sensor and the diameter of the image circle of the imaging optical system is larger than the threshold, in combination with the other elements recited in parent claims 1 and 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim (US 2015/0381892) teaches calibrating a center position of an image sensor to match an optical axis of a lens (see figures 2-4).
Fukumoto et al. (US 2009/0021633) teaches cropping a region of an image sensor inside of an image circle caused by vignetting, wherein the size of the cropped region differs among different detachable lenses having different image circles (see figure 10).
Koyano (US 2017/0309002) teaches calculating a reference position of an image sensor based upon received optical information from an interchangeable lens (see figure 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696